Citation Nr: 0915877	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-29 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
PTSD alone does not result in total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
PTSD.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service records, VA treatment records, 
and Social Security Administration (SSA) records, and 
afforded him a formal VA PTSD examination in December 2005.  
There is no indication that the Veteran is receiving 
treatment for his PTSD or that the condition has worsened 
since the December 2005 examination, and thus the Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Background and Analysis

In February 2007, the RO granted service connection for PTSD 
and assigned a 50 percent rating under Diagnostic Code 9411 
effective August 14, 1997.  In a subsequent rating decision 
dated in June 2007, the evaluation was increased to 70 
percent.  Individual unemployability effective August 14, 
1997, was granted in November 2007.  The Veteran now seeks a 
100 percent rating for PTSD based on his alleged total 
occupational impairment due to PTSD, and cites his receipt of 
SSA disability benefits to support his claim.

The Veteran was found to be disabled by the SSA since June 
1993 due to PTSD with depression and diabetes mellitus.  He 
was afforded an examination in connection with his SSA claim 
in October 1997.  The examiner found that his affect was 
within normal limits and that he suffered from no thought 
disturbances, delusions, or hallucinations.  His expressive 
language skills were within normal limits.  His thoughts were 
relevant and coherent, and he was generally oriented as to 
person, place, and time.  His short term memory was stronger 
than his long term memory.  Although his reasoning skills 
were appropriate, he was said to have poor judgment and 
suicidal ideation.  

He was afforded a VA PTSD examination in December 2005.  The 
examiner observed that the Veteran's mood was anxious with 
some anger.  His affect was appropriate and his memory was 
grossly intact.  His thought processes were logical and tight 
and there was no impairment in communication.  He was 
oriented as to person, place, and time, and did not suffer 
from hallucinations or delusions.  Although his insight was 
somewhat limited, his judgment was adequate.  There were no 
homicidal or suicidal ideations noted.  The examiner 
diagnosed the Veteran with PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 45, indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  He opined that his 
anger would make it difficult for him to maintain gainful 
employment.  The Veteran was also noted to have a girlfriend 
of four years, with whom he was close and got along.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The Veteran's PTSD is evaluated as 70 percent disabling under 
Diagnostic Code 9411.  Under that code, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

After a careful review of the lay and medical evidence of 
record, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
initial evaluation in excess of 70 percent for his PTSD for 
any time during the course of this appeal.  As such, staged 
rating is not necessary.

In reaching this determination, the Board points out that the 
December 2005 VA examination report indicated logical and 
tight thought processes; unimpaired communication skills; an 
ability to maintain minimal personal hygiene; orientation as 
to time and place; and grossly intact memory.  In addition, 
there was no evidence of delusions, hallucinations, or a 
danger of hurting himself or others.  The evidence also 
suggests that he is capable of establishing and maintaining 
social relationships, as evidence by his "close" 
relationship with his girlfriend of 4 years.  As such, the 
Board finds that the Veteran's symptomatology more accurately 
reflects the current 70 percent rating.  

With respect to the disability's vocational effects, the 
Veteran's representative argues that a 100 percent rating is 
warranted based on the disability determination of the SSA.  
However, the Board notes that the SSA disability 
determination was predicated upon PTSD and diabetes mellitus.  
To the extent that both of these service-connected 
disabilities cause total occupational impairment, the Veteran 
was granted individual unemployability (TDIU) in a November 
2007 rating decision.  Although the December 2005 VA examiner 
opined that the Veteran's anger would make it very difficult 
for him to maintain gainful employment, he did not indicate 
that PTSD symptomatology alone resulted in total occupational 
impairment.  

This determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  In 
light of the Veteran's separate award of TDIU, there is no 
showing that the Veteran's PTSD alone reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of an evaluation higher than 70 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  The disability does not 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations) or frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of these factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


